Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 20 to read: The device of claim 18, wherein the bridge is an Embedded Multi-die Interconnect bridge (EMIB).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Gong et al. (US 10,262,911 B2) teaches 
an open circuit defect associated with a bond connection between two die which can be detected based upon signals applied to inputs and detected at outputs of the test circuits. Guo (US 9,263,410 B2) teaches a chip detecting system includes a ball grid array (BGA) chip and a circuit board, the BGA chip includes at least two functional pins being located at a corner of the BGA chip, the at least two functional pins are electrically connected to each other, the circuit board is provided with at least two solder pads and at least two testing pads, the at least two functional pins are electrically connected to the at least two solder pads by using solder balls separately, the solder pads are electrically connected to the testing pads separately, and the at least two testing pads are configured to electrically connect to a detector, so as to detect whether a crack exists between the at least two functional pins and the circuit board. The cited prior arts fail to disclose or suggest “not shifting connections between IO elements in a fourth bank of IO elements of the second configurable IC die and the second core fabric, wherein the third and fourth banks of IO elements are in a second channel of the second configurable IC die, the first and third IO elements have matching first indices and are coupled by a first electrical trace in a bridge, the second and fourth IO elements have matching second indices and are coupled by a second electrical trace in the bridge, and the first and second electrical connections have approximately equal lengths”, as required by claim 1. The cited prior arts also fail to disclose or suggest “a redundancy controller coupled to the first and second banks of IO elements, wherein the redundancy controller is adapted to switch transmission connections in the first bank IO elements from a first subset of IO elements of the plurality of IO elements to a second subset of IO elements of the plurality of IO elements if a first IO element in the first subset of IO elements is open and not switch transmission connections in the second bank of IO elements if the first IO element is open, and wherein the second subset of IO elements does not include the first IO element”, as required by claim 10. And, The cited prior arts also fail to disclose or suggest “a bridge comprising a plurality of electric traces that respectively couple the IO elements of the first and third banks of IO elements and respectively couple IO elements of the second and fourth banks of IO elements, wherein the coupled IO elements in the first and third banks having matching index numbers and coupled IO elements in the second and fourth banks having matching index numbers, and wherein the first and second redundancy controllers are adapted to shift connections in the first and third banks of IO elements and not in the second and fourth banks of IO elements if there is an open IO element in the first bank of IO elements, wherein in the first bank of IO elements, the shifted connections are shifted by one 
5.	Claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844